Per Curiam:

This original action in discipline was filed by the office of the Disciplinary Administrator against Hartzell J. Whyte of Kansas City, an attorney admitted to the practice of law in Kansas.
The facts are not in dispute. Hartzell J. Whyte represented Caroline and Harold Shephard, defendants in a civil action in Douglas County District Court. A set of interrogatories was served on Whyte and his clients which he failed to answer. At a discovery conference, the district court heard a motion to compel an answer, and ordered Whyte, who was present, to answer within 21 days. Whyte again did not answer. He was given notice of a hearing on a motion for sanctions against his clients, but did not appear. As a result, a default judgment was entered against the Shephards.
A hearing panel of the Kansas Board for Discipline of Attorneys found that there was clear and convincing evidence that respondent had neglected a legal matter entrusted to him in violation of DR 6-101(A)(3) (1987 Kan. Ct. R. Annot. 143) and recommended discipline by public censure.
It Is Therefore Ordered that Hartzell J. Whyte be and he is hereby publicly censured for violation of DR 6-101(A)(3).
It Is Further Ordered that a copy of this order be published in the official Kansas Reports and that the respondent pay the costs of this proceeding.